                      Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 1 of 12



            1      COOLEY LLP
                   MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
            2      JEFFREY M. GUTKIN (216083) (jgutkin@cooley.com)
                   KYLE C. WONG (224021) (kwong@cooley.com)
            3      101 California Street, 5th Floor
                   San Francisco, CA 94111-5800
            4      Telephone: (415) 693-2000
                   Facsimile: (415) 693-2222
            5
                   Attorneys for Defendant
            6      TESLA, INC.

            7

            8                                     UNITED STATES DISTRICT COURT
            9                                    NORTHERN DISTRICT OF CALIFORNIA
          10                                         SAN FRANCISCO DIVISION
          11

          12       WAYNE SKILES,                                 Case No. 3:17-cv-05434-who

          13                        Plaintiff,                   TESLA, INC.’S SUPPLEMENTAL REPLY IN
                                                                 SUPPORT OF ITS MOTION TO DISMISS
          14              v.                                     PLAINTIFF’S FIRST AMENDED
                                                                 COMPLAINT
          15       TESLA, INC. and EXPERIAN
                   INFORMATION SOLUTIONS, INC.
          16
                                    Defendants.
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                        TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
 SAN FRANCISCO                                                                                   3:17-CV-05434-WHO
                        Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 2 of 12



            1      I.     INTRODUCTION

            2             After asking this Court for an additional opportunity to oppose Tesla’s motion to dismiss (ECF

            3      No. 63, “Motion” or “Mot.”), Plaintiff’s Supplemental Opposition brief (“Supp. Opp.”) expressly

            4      abandons one cause of action (DPPA), makes no attempt to support another (ECPA), and spends ten

            5      pages struggling to defend Plaintiff’s Fair Credit Reporting Act (“FCRA”) claim through clear

            6      misstatements of both the law and the allegations in the First Amended Complaint (“FAC”). In the

            7      end, this briefing only confirms that none of Plaintiff’s claims are viable and dismissal is necessary.

            8             The core defect of Plaintiff’s FCRA claim is that the Act regulates only the disclosure of

            9      statutorily-defined “consumer reports,” but the FAC alleges no facts suggesting that an Experian

          10       Mosaic Score could meet that statutory definition. Plaintiff first attempts to escape this flaw by

          11       arguing the Mosaic Score is a “consumer report” because Tesla used it for credit decisioning. As

          12       before, however, no allegation in the FAC remotely suggests Tesla used his Mosaic score for that

          13       purpose, and Plaintiff’s arguments rest on demonstrable misrepresentations about what the FAC says.

          14       Next Plaintiff claims that, because Tesla allegedly used the Mosaic Score for “marketing and sales

          15       purposes,” it was used for a FCRA-regulated “business transaction,” making it a consumer report

          16       under Section 1681b(a)(3)(F)(i). This newfound argument is contrary to the authorities Plaintiff cites

          17       and other binding precedent, holding that only the initiation of an actual automobile purchase, not

          18       merely a test drive, qualifies as a FCRA “business transaction.” Moreover, if mere use for “marketing”

          19       after a test drive was a use for a “business transaction,” that would actually defeat Plaintiff’s claim

          20       because the statute does not require consent to use a “consumer report” in such a transaction.

          21       Plaintiff’s misunderstanding of FCRA blinds him to the implications of his own contrived argument.

          22              Plaintiff next argues the Mosaic Score is a “consumer report” because Experian expected it to

          23       be used for credit decisions.        This argument rests on a combination of further flagrant

          24       misrepresentations of the FAC and documents extrinsic to the FAC. What is more, even the new

          25       evidence Plaintiff impermissibly seeks to import into the FAC supports dismissal. It shows that

          26       Experian did not expect Mosaic Scores to be used for establishing credit and that they are based on

          27       household- or neighborhood-level data, whereas Plaintiff concedes that a document must provide

          28       individual-level information to qualify as a “consumer report.”
  COOLEY LLP
                                                                                TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    1.                                   3:17-CV-05434-WHO
                         Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 3 of 12



            1              For these reasons and others laid out in the Motion and original reply brief (ECF No. 74,

            2      “Reply” or “Rep.”) Plaintiff’s claims are meritless. The Court should dismiss the FAC with prejudice.

            3      II.     ARGUMENT
            4              A.     The Mosaic Score Is Not a “Consumer Report.”
            5              As Tesla argued in its Motion and Reply, and as Plaintiff now stipulates, to be a “consumer

            6      report,” a document must be “used, expected to be used, or collected in whole or in part for” credit

            7      decisioning or another FCRA-regulated purpose. (15 U.S.C. § 1681a(d)(1); Mot. at 20-21; Rep. at 13;

            8      Supp. Opp. at 2.) Tesla also argued and Plaintiff does not dispute that a “consumer report” must

            9      convey information about an individual. (Mot. at 24-25; Rep. at 15; Supp. Opp. at 8-9.) Plaintiff

          10       claims that the Mosaic Score meets these requirements because: (1) Tesla used the Mosaic Score as a

          11       factor in establishing credit, (2) Tesla used it in a FCRA regulated “business transaction,” and

          12       (3) Experian expected it to be used for credit decision-making. Plaintiff also reiterates his claim that

          13       the Mosaic Score provides individual-level information. Plaintiff is wrong on all counts.

          14                      1.      Plaintiff Never Alleged Tesla Used the Mosaic Score to Establish Credit.
          15               Plaintiff argues that “a reasonable inference can be drawn that Tesla utilized the Mosaic Score

          16       as a factor in establishing credit” because the Mosaic Score provides information about “factors

          17       lenders use in establishing credit” and Tesla “requested this detailed credit information at the test drive

          18       phase of the business transaction.” (Supp. Opp. at 3.) Plaintiff then claims, without citation to the

          19       FAC, that “[s]uch sales purposes contribute to the production of the result of a consumer eventually

          20       buying and financing a Tesla vehicle.” (Id.) In other words, Plaintiff appears to be arguing that,

          21       because Tesla obtained his Mosaic Score and theoretically could have used it for establishing credit,

          22       it can be inferred that Tesla did use Plaintiff’s Mosaic Score for that purpose. This argument fails.

          23               Even if the Mosaic Score could have been used to determine Plaintiff’s creditworthiness (as

          24       explained below, it could not), Plaintiff never alleged that Tesla actually used the Mosaic Score for

          25       this purpose, or anything close to it. Plaintiff claims that he alleged that Tesla requested his Mosaic

          26       Score to assess whether he “was likely going to be able to finance the vehicle,” citing FAC paragraphs

          27       31 and 35. (Supp. Opp. at 3.) Yet neither of those paragraphs allege that fact in any way. (FAC ¶ 31

          28       (alleging use for “marketing and sales purposes”); ¶ 35 (simply saying Tesla uses the Mosaic Score
  COOLEY LLP
                                                                                  TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     2.                                    3:17-CV-05434-WHO
                       Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 4 of 12



            1      “as it sees fit”).) Indeed, Plaintiff did not even allege that Tesla offers credit services, or that he sought

            2      them, let alone that Tesla used his Mosaic Score to determine his eligibility for credit. Given the

            3      absence of any allegations suggesting that Tesla actually used Plaintiff’s Mosaic Score to make a

            4      “credit-related decision,” the Court should not and cannot infer that fact from the FAC. See Ashcroft

            5      v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads factual

            6      content that allows the court to draw the reasonable inference that the defendant is liable for the

            7      misconduct alleged. The plausibility standard . . . asks for more than a sheer possibility that a

            8      defendant has acted unlawfully.” (internal citations omitted and emphasis added)); Moss v. United

            9      States Secret Serv., 572 F.3d 962, 971-72 (9th Cir. 2009) (complaint suggesting “mere possibility” of

          10       wrongdoing “is not enough”); Mot. at 22; Rep. at 13-14.

          11                       2.      Plaintiff Did Not Allege that Tesla Used the Mosaic Score in Connection
                                           With Any FCRA-Related “Business Transaction” Under Section 1681b.
          12

          13               In addition to regulating information used for credit decisions (15 U.S.C. § 1681b(a)(3)(A)),

          14       FCRA regulates information used for a “legitimate business need . . . in connection with a business

          15       transaction that is initiated by the consumer” (15 U.S.C. § 1681b(a)(3)(F)(i)). Unable to escape his

          16       allegation that Tesla used his Mosaic Score only “for marketing and sales purposes” (FAC ¶ 31),

          17       Plaintiff argues that such use qualifies as a “business transaction” as defined by FCRA. (Supp. Opp.

          18       at 4.) Plaintiff cites no authority for his novel position, and the authorities he cites contradict his view.

          19               The FTC Advisory Opinion on which Plaintiff relies establishes that marketing activities do

          20       not qualify as a FCRA-regulated business transaction. (See P’s RJN, Ex. B.) As the FTC explains, a

          21       “business transaction initiated by the consumer” does not begin until “it is clear both to the consumer

          22       and to the dealer that the consumer is actually initiating the purchase or lease of a specific

          23       vehicle. . . .” (P’s RJN, Ex. B at 2 (emphasis added).) Additionally, the FTC advises that “a request

          24       to ‘test drive’ a vehicle does not indicate an intent to initiate the purchase or lease of the vehicle,” nor

          25       does “comparison shopping” and asking “about prices and financing.” (Id. at 2.) Thus, the FTC itself

          26       defines “business transaction” in a manner that excludes Plaintiff’s test drive here.

          27               Consistent with this guidance, the Ninth Circuit has interpreted the language in Section 1681b

          28       even more narrowly and recognized that “the majority of courts that have addressed the issue” have
  COOLEY LLP
                                                                                    TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                       3.                                    3:17-CV-05434-WHO
                       Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 5 of 12



            1      concluded that, to qualify as a Section 1681b “business transaction,” “a transaction ‘must relate to one

            2      of the other specifically enumerated transactions in 1681a(d) and b(3), i.e., credit, insurance eligibility,

            3      employment, or licensing.’” Mone v. Dranow, 945 F.2d 306, 308 (9th Cir. 1991) (declining to extend

            4      Section 1681b to include reports “used for ‘business, commercial, or professional purposes’”) (citing

            5      Houghton v. New Jersey Mfrs. Ins. Co., 795 F.2d 1144, 1149 (3d Cir. 1986)). It went on to note that,

            6      according to the Third Circuit, “a ‘broad interpretation of the business transaction language of

            7      1681b(3)(e) would render the specificity of 1681a(d) [defining ‘consumer report’] and b(3)

            8      meaningless’” and indicated that “[m]ost district courts have reached similar conclusions.” Id. This

            9      too defeats Plaintiff’s bid for a loose reading of FCRA that could encompass the alleged facts here.

          10              The case Plaintiff relies on does not hold otherwise. In Greenway v. Information Dynamics,

          11       Ltd., the court found that summaries of individuals’ check cashing histories that were disseminated

          12       with the purpose of “furnish[ing] subscribing merchants with information on consumers who may

          13       tender checks in payment for purchases so that the subscriber may decide whether or not to accept the

          14       check” were expected to be used “in connection with a business transaction—a purchase of goods or

          15       services—between the subscriber and the consumer.” 399 F. Supp. 1092, 1095 (D. Ariz. 1974). Thus,

          16       consistent with the FTC Advisory Opinion, the court in Greenway found that a “business transaction”

          17       existed where a customer had actually initiated the purchase of particular goods and tendered a check

          18       in payment. Nothing in the Greenway decision suggests that the definition of “business transaction”

          19       extends to mere marketing that has not yet culminated in a particular purchase.

          20              Here, Plaintiff alleged only that he “brows[ed]” a Tesla showroom and agreed to test drive a

          21       vehicle. (FAC ¶¶ 17-19.) It is clear that, at the time of the alleged FCRA violation, he had not initiated

          22       a purchase or lease, and he certainly does not allege that Tesla used his Mosaic Score in connection

          23       with his eventual purchase. Thus, Plaintiff has not alleged that Tesla used his Mosaic Score in

          24       connection with a FCRA-regulated “business transaction” and cannot show that Tesla’s alleged use of

          25       the score for “marketing and sales purposes” (FAC ¶ 31), converts it into a “consumer report.”

          26                      3.      Plaintiff Alleged No Facts Establishing that Experian Expected the Mosaic
                                          Score to Be Used to Establish Credit.
          27

          28              Plaintiff argued in his original opposition that the Mosaic Score is a “consumer report” under
  COOLEY LLP
                                                                                  TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      4.                                   3:17-CV-05434-WHO
                       Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 6 of 12



            1      FCRA Section 1681a(d)(1) because Experian expected it to be used or collected for” credit decision-

            2      making. (Opp. at 24 (emphasis added).) Tesla responded by arguing that Plaintiff’s scant allegations

            3      on this front were conclusory boilerplate. (Mot. at 22, Rep. at 13-14.) Plaintiff’s only new attempted

            4      rebuttal, (Supp. Opp. at 4-5), rests on extrinsic documents not cited in the FAC or subject to judicial

            5      notice, and is unavailing even with those documents.

            6             First, Plaintiff asks the Court to infer that the Mosaic Score was expected to be used for credit

            7      decisions because it supposedly contains information “that lender’s [sic] use to determine credit

            8      eligibility.” (Supp. Opp. at 5.) Plaintiff, however, then describes the contents of the Mosaic Score

            9      solely by misstating the allegations in the FAC and pointing to extrinsic facts he never alleged.

          10       Specifically, the Supplemental Opposition twice asserts that “the Mosaic Score conveys a consumer’s

          11       age and income.” (Supp. Opp. at 3, 5.) However, the only supporting cites to the FAC are paragraphs

          12       30 and 62, neither of which allege anything about age or income. (See FAC ¶ 30 (alleging that “data

          13       factors include” unspecified “‘property characteristics, and summarized credit and automotive data’”);

          14       ¶ 62 (alleging unspecified information about “financial condition and credit worthiness (among other

          15       factors)”).) Plaintiff then cites snippets from the lengthy Mosaic USA E-Handbook, which was not

          16       mentioned in, much less attached to, the FAC. Plaintiff cannot use this extrinsic document to add in

          17       facts he never alleged. See, e.g., Puma SE v. Forever 21, Inc., No. 17-cv-2523, 2017 U.S. Dist. LEXIS

          18       211140, at *20 (C.D. Cal. Jun. 2, 2017) (“[E]ven if properly subject to judicial notice, the referenced

          19       documents cannot be used to amend the FAC. . . . Rather than defend the adequacy of its allegations,

          20       Puma’s reliance on newly alleged facts and extrinsic documents in its opposition brief suggests a tacit

          21       admission that the FAC lacks the requisite pleadings necessary” (emphasis added)); In re Turbodyne

          22       Techs., Inc. Sec. Litig., No. 99-cv-00697, 2000 U.S. Dist. LEXIS 23020, at *30 (C.D. Cal. Mar. 15,

          23       2000) (emphasis added) (“[C]ourts may not ‘take into account additional facts asserted in a

          24       memorandum opposing the motion to dismiss.”).

          25              Moreover, if the Court considers this extrinsic evidence, it only proves that Experian did not

          26       expect the Mosaic Score to be used for credit decisioning. Experian’s website advertises a different

          27       Experian product, “Summarized Credit Statistics,” for “target[ing] consumers” for credit offers. (See

          28       Supp. Opp. at 5; P’s RJN Ex. E at 1.) Unlike the Mosaic Score, which groups consumers into broad
  COOLEY LLP
                                                                                TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    5.                                   3:17-CV-05434-WHO
                       Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 7 of 12



            1      categories like “credit aware” or “cash over credit” based on their household or neighborhood, the

            2      Summarized Credit Statistics provide detailed information about an individual’s finances, including

            3      his or her number of delinquent or bankrupt accounts, outstanding balances on open bank cards, and

            4      “Good vs. Bad Credit Score.” (Compare P’s RJN Ex. D, to Ex. E at 1.) The general information

            5      provided by the Mosaic Score bears no resemblance to this individualized and highly detailed

            6      information for evaluating creditworthiness.

            7             Second, Plaintiff claims that Experian’s advertising demonstrates its intent that the Mosaic

            8      Score be used for credit decisions. However, Plaintiff then points to evidence proving that Experian

            9      specifically advertised the Mosaic Score as a target marketing tool. (See, e.g., Supp. Opp. at 4 (target

          10       marketing is “exactly what the Mosaic Score was created [for],” “Experian advertises [the Mosaic

          11       Score] as being a tool to focus a business’ ‘resources and increase site performance, maximize sales

          12       conversion, optimize consumer targeting to ensure that the right product offerings are matched to

          13       the right audience.’” (emphasis in original)) (citing P’s RJN, Ex. D at 3); 5 (“Experian also advertises

          14       the Mosaic Score itself as being a tool to, ‘acquire, manage and develop profitable customer relations

          15       . . . maximize sales conversion . . . and identify investment opportunities.’”) (citing P’s RJN, Ex. D. at

          16       3).) That Experian advertised the Mosaic Score for marketing, not credit decisioning, demonstrates

          17       that it is not a “consumer report” as defined by Section 1681(a)(d)(1). See supra Section II(A)(2).1

          18              Additionally, Plaintiff’s attempt to avoid judicial notice of Experian’s express statement that

          19       its Mosaic Score should not be used for credit decisioning (Supp. Opp. at 6) is baseless. Tesla is not

          20       seeking judicial notice of Experian’s publicly available webpage for the truth of the statements made

          21       on it, but to show what Experian said to its customers regarding its expectations for their use of its

          22       marketing products. (Tesla’s RJN, Dkt No. 65 at 5.) Plaintiff cites no authority suggesting that the

          23       Court cannot take judicial notice of the Experian website for the purpose of determining what Experian

          24       told customers. Plaintiff also argues, without support, that a Court cannot take judicial notice of facts

          25
                   1
                     Plaintiff attempts to focus on a single sentence in Experian’s 189-page Mosaic USA E-Handbook
          26       noting that “[s]ources of the descriptive content include contributions from Experian Simmons,
                   Hitwise, Auto Market Statistics and Summarized Credit Statistics.” (Supp. Opp. at 5; P’s RJN, Ex. D
          27       at 5.) Plaintiff identifies no instances where Experian actually advertises its Mosaic Score for
                   determining credit eligibility, and a single mention of the fact that Experian’s Mosaic Score draws on
          28       some unidentified information from Experian’s Summarized Credit Statistics changes nothing.
  COOLEY LLP
                                                                                 TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     6.                                   3:17-CV-05434-WHO
                       Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 8 of 12



            1      that contradict the pleadings. Quite to the contrary, it is well-settled that the Court is “not [] required

            2      to accept as true allegations that contradict . . . matters properly subject to judicial notice.” Daniels-

            3      Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010); Sami v. Wells Fargo Bank, No. 12-00108,

            4      2012 U.S. Dist. LEXIS 38466, at *10-11 (N.D. Cal. Mar. 21, 2012) (same); United States v. S. Cal.

            5      Edison Co., 300 F. Supp. 2d 964, 970 (E.D. Cal. 2004) (same). Thus, Tesla’s request for judicial

            6      notice of Experian’s website was proper, and the Court should consider it for purposes of determining

            7      how Experian advertises the Mosaic Score.

            8             Thus, the Supplemental Opposition cannot cure Plaintiff’s failure to allege facts supporting his

            9      conclusory and contradicted allegation that Experian expected the Mosaic Score to be used for credit

          10       eligibility. (See FAC ¶ 88.) Plaintiff’s own judicially-noticed documents, if they are considered,

          11       demonstrate that the Mosaic Score has little in common with actual credit statistics and that Experian

          12       expressly advertises it as a marketing tool, not as a means to determining credit eligibility.

          13                      4.      The Mosaic Score Does Not Provide Information About Individuals.
          14              Plaintiff does not dispute that, to be a “consumer report,” the Mosaic Score must convey

          15       information about an individual consumer. (Mot. at 24-25; Reply at 15; Supp. Opp. at 8-9.) Instead,

          16       he argues that the Mosaic Score meets this requirement because it provides individual-level

          17       information about a consumer’s “reputation and mode of living through the individual’s household

          18       data.” (Supp. Opp. at 8.) Plaintiff’s argument again rests on facts outside the FAC. (See Supp. Opp.

          19       at 8-9, citing solely RJN Ex. D.) Even putting that aside, Plaintiff’s documents prove him wrong.

          20              As the Mosaic USA E-Handbook states, the data underlying the Mosaic Score is accurate only

          21       “by either household or neighborhood.” (P’s RJN Ex. D at 4 (emphasis added).) It does not provide

          22       individualized data, but rather general information about the household or neighborhood in which an

          23       individual resides. As a result, the Mosaic Score cannot provide any reliable information about a

          24       single individual’s “mode of living” or “reputation,” as Plaintiff claims. (Supp. Opp. at 8.) Similarly,

          25       Plaintiff’s claim that 45 of the Mosaic Score categories are “households with a size of one person” is

          26       false. Despite the E-Handbook’s generalization that these categories include households with an

          27       average size of “1 person,” many of those categories include both “singles and couples” and do not

          28       distinguish between the two. (See, e.g., P’s RJN Ex. D at 121, 129.) Because two housemates may
  COOLEY LLP
                                                                                  TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     7.                                    3:17-CV-05434-WHO
                       Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 9 of 12



            1      have different ages, incomes, modes of living, reputations, and other characteristics, household-level

            2      information cannot be used to draw conclusions about individual consumers.2

            3             Lastly, Tesla’s (correct) understanding of FCRA certainly does not create a “loophole” (Supp.

            4      Opp. at 9) in the Act’s protections. FCRA regulates the dissemination and use of consumer credit

            5      reports containing personal information about individuals, and it was never intended to reach general

            6      facts solely about a household, much less an entire neighborhood. Such generalized information is

            7      appropriately outside its scope.

            8                     5.      Plaintiff’s Attempt to Distinguish Tesla’s Case Law Is Unavailing.
            9             Plaintiff also has no answer to Tesla’s on-point case law. In Arcidiacono v. American Express

          10       Co., the court held that lists assigning consumers to broad categories based on their “actual credit card

          11       use” were not consumer reports because they were used for marketing, which the court correctly

          12       recognized, as Tesla explained above, is not a FCRA-regulated purpose. No. 92-3428, 1993 WL

          13       94327, at *1-4 (D.N.J. Mar. 29, 1993). In so holding, the court adopted the narrower definition of

          14       “business transaction” embraced by the Ninth Circuit in Mone and held that “‘a consumer relationship

          15       must exist between the party requesting the report and the subject of the report’” in order for the report

          16       to qualify as a “consumer report.” Id. at *2 (quoting Houghton, 795 F.2d at 1149)). The court reasoned

          17       that “the relationship between a mailer of promotional materials and the recipient of those materials is

          18       not a type of ‘consumer relationship’ regulated by” FCRA. Id. at 3 n.6. Additionally, contrary to

          19       Plaintiff’s assertion (Supp. Opp. at 7), the court declined to address any tension between the Greenway

          20       decision on which Plaintiff relies and Third Circuit precedent because “the holding in that case is not

          21       inconsistent with a narrow reading of the phrase ‘a business transaction involving the consumer.’”

          22       Arcidiacono, 1993 WL 94327 at *2 n.3. Moreover, as shown above, Plaintiff’s claim that the lists in

          23       Arcidiacono are distinguishable from the Mosaic Score because the Mosaic Score provides “individual

          24       specific credit information” is incorrect. Like the lists in Arcidiacono, the Mosaic Score groups

          25       consumers into categories by household or neighborhood and does not provide individual-specific

          26

          27       2
                     To the extent Plaintiff is arguing that his own Mosaic Score provided individual-level information
                   due to the size of his household, he does not allege that his assigned category was based on household
          28       (as opposed to neighborhood) data, or that he lived alone.
  COOLEY LLP
                                                                                 TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     8.                                   3:17-CV-05434-WHO
                      Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 10 of 12



            1      information. (See supra Section II.A.4.) Arcidiacono therefore provides strong support for the

            2      conclusion that the Mosaic Score is not a “consumer report.” (Mot. at 23.)

            3             Similarly, in Reynolds v. LeMay Buick-Pontiac-GMC-Cadillac, Inc., the court found that

            4      reports providing the names and addresses of persons emerging from bankruptcy that were used to

            5      generate mailing lists were not “consumer reports” because the mailers “made no difference in

            6      determining eligibility for credit.” No. 06-c-292, 2007 WL 2220203, at *3 (E.D. Wis. Jul. 30, 2007).

            7      Plaintiff’s claim that the reports in Reynolds are distinguishable from a Mosaic Score because the score

            8      provides “a laundry list of information about the consumer that is not only specific to the individual,

            9      but is significant [sic] factors in making credit determinations” mischaracterizes the Mosaic Score and

          10       is unsupported by the FAC, as discussed above. Moreover, like the reports in Reynolds, the Mosaic

          11       Score was used for marketing, not for determining eligibility for credit. (See supra Section II.A.1.)

          12       Thus, like the reports in Reynolds, the Mosaic Score is not a “consumer report.” (Mot. at 23-24.)

          13              B.      Plaintiff’s Assertion That the Use of a Mosaic Score for Marketing Makes It a
                                  FCRA-Regulated “Business Transaction” Is Incoherent and Defeats His Claims.
          14

          15              As discussed, Plaintiff claims that the Mosaic Score is a “consumer report” because Tesla used

          16       it for marketing, which Plaintiff asserts qualifies as a use in connection with a FCRA-regulated

          17       “business transaction” under Section 1681b. (Supp. Opp. at 4.) Plaintiff is wrong, as shown above.

          18       But, if his argument were accepted, he still could not state a FCRA claim, because consent is not

          19       required if a consumer report is used in connection with the only “business transaction” FCRA

          20       governs, which is “a business transaction that is initiated by the consumer.” 15 U.S.C.

          21       § 1681b(a)(3)(F)(i), 1681b(f)(1) (expressly authorizing use consumer reports for any purpose in

          22       Section 1681b); see Jones v. Best Serv. Co., No. 14-9872, 2017 WL 490902, at *8 (C.D. Cal. Feb. 6,

          23       2017) (“[A] credit report can be accessed without a consumer’s permission for other permissible

          24       purposes’ under the FCRA.”); Salmas v. Portfolio Recovery Associates, LLC, No. 13-0575-, 2013 WL

          25       6182614, at *3 (C.D. Cal. Nov. 25, 2013). Plaintiff has so badly misinterpreted FCRA that he has

          26       argued himself out of his claim. In his contortions to show (contrary to the FAC) that the Mosaic

          27       Score is a consumer report, he inadvertently established that Tesla did not need his consent to get it.

          28              Plaintiff argues that “[a]lthough Tesla utilized the Mosaic Score for a legitimate need, Tesla
  COOLEY LLP
                                                                                TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    9.                                   3:17-CV-05434-WHO
                      Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 11 of 12



            1      did so without consumer consent in violation of the FCRA.” (Supp. Opp. at 4.) For support, Plaintiff

            2      cites a FTC Advisory Opinion addressing “the propriety of an auto dealership obtaining a consumer

            3      report from a consumer reporting agency (‘CRA’) on an individual who visits the showroom.” (Id.;

            4      P’s RJN, Ex. B at 1.) Plaintiff’s reliance is flatly misplaced. The FTC Advisory Opinion affirms that

            5      “written permission” is unnecessary where the dealer has a “legitimate business need” in connection

            6      with a “business transaction initiated by the consumer.” (P’s RJN, Ex. B. at 1-2.) Thus, if the Court

            7      accepts Plaintiff’s argument that Tesla’s use of the Mosaic Score for “marketing and sales purposes”

            8      was for a “legitimate business need” in connection with a “business transaction initiated by the

            9      consumer” as described in Section 1681b (see Supp. Opp. at 4), it must also find that no consent was

          10       required. (See 15 U.S.C. § 1681b (f)(1); P’s RN, Ex. B. at 2.)

          11              *****

          12              Plaintiff’s FCRA claims fail as a matter of law. Plaintiff has no allegations establishing that

          13       the Mosaic Score is a FCRA-regulated consumer report, Plaintiff’s characterizations of the FAC are

          14       false and misleading, Plaintiff’s resort to extrinsic evidence is improper and unavailing, and Plaintiff’s

          15       machinations to show that Mosaic is a consumer report led him to shoot himself in the foot.

          16              C.      Plaintiff’s DPPA and ECPA Claims Should Be Dismissed with Prejudice.
          17              Plaintiff concedes his DPPA claim is meritless and does not oppose dismissal (Supp. Opp. at

          18       1, 9.) He also makes no attempt to further defend his ECPA claim, which should be dismissed with

          19       prejudice for the reasons described in Tesla’s original Motion and Reply. (See ECF Nos. 63, 74.)

          20              Additionally, the arguments in Plaintiff’s supplemental brief regarding FCRA actually

          21       undermine his ECPA claim. In discussing his FRCA claim, Plaintiff concedes that Tesla had a

          22       legitimate purpose in using the Mosaic Score. (See, e.g., Supp. Brief at 4.) It is impossible to square

          23       this statement with his earlier argument that, for the ECPA claim, Tesla had an “improper purpose”

          24       for the alleged interception. (Opp. at 20.) Given this new contention that Tesla, in fact, had a

          25       “legitimate” purpose, the Court clearly should dismiss Plaintiff’s ECPA claim with prejudice.

          26       III.   CONCLUSION
          27              Plaintiff’s claims fail as a matter of law, and the FAC should be dismissed with prejudice.

          28
  COOLEY LLP
                                                                                 TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    10.                                   3:17-CV-05434-WHO
                       Case 3:17-cv-05434-WHO Document 106 Filed 01/31/20 Page 12 of 12



            1      Dated: January 31, 2020             COOLEY LLP

            2

            3                                          By: /s/ Jeffrey M. Gutkin
                                                              Jeffrey M. Gutkin
            4
                                                       Attorneys for Defendant
            5                                          Tesla, Inc.

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27
                   218894467
          28
  COOLEY LLP
                                                                     TESLA’S SUPP. REPLY ISO MOT. TO DISMISS FAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                         11.                                  3:17-CV-05434-WHO
